

114 SRES 287 ATS: Condemning the senseless murder and wounding of 18 individuals (sons, daughters, fathers, mothers, uncles, aunts, cousins, students, and teachers) in Roseburg, Oregon, on October 1, 2015.
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 287IN THE SENATE OF THE UNITED STATESOctober 8, 2015Mr. Wyden (for himself, Mr. Merkley, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, and Mr. Wicker) submitted the following resolution; which was referred to the Committee on the JudiciaryOctober 22, 2015Committee discharged; considered and agreed toRESOLUTIONCondemning the senseless murder and wounding of 18 individuals (sons, daughters, fathers, mothers,
			 uncles, aunts, cousins, students, and teachers) in Roseburg, Oregon, on
			 October 1, 2015.
	
 Whereas, on October 1, 2015, an armed gunman opened fire on the Umpqua Community College campus in Roseburg, Oregon, killing 9 individuals and wounding 9 other individuals;
 Whereas deceased and surviving victims demonstrated acts of heroism and sacrifice for the safety and sake of others;
 Whereas the first responders were swift and professional in their response to the initial call, which avoided even more bloodshed; and
 Whereas local, State, and Federal law enforcement, firefighter, and medical service professionals performed their duties with utmost skill and coordination: Now, therefore, be it
	
 That the Senate— (1)offers condolences to the families and friends of individuals who were murdered by an armed gunman on the Umpqua Community College campus in Roseburg, Oregon, on October 1, 2015;
 (2)expresses hope for the swift and complete recovery of individuals who were wounded by the gunman;
 (3)applauds the swift response and professional conduct of— (A)the first responders to the scene; and
 (B)the investigating officers following the neutralization of the gunman, including local, State, and Federal officials and others who offered their support and assistance; and
 (4)remains committed to reducing the likelihood of this kind of event happening again.